Citation Nr: 1137799	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record shows that in August 2010, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans Appeals, and within his written argument he stated that he was awaiting a hearing.  The Board requested clarification on this matter from the Veteran, and he responded that he wished to appear before a Veterans Law Judge via video-conference.  

A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2011).  Since videoconference hearings before the Board are scheduled by the RO at which the hearing will be conducted, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video-conference hearing before a VLJ at the earliest available opportunity, pursuant to the Veteran's August 2010 request.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of this notification should be associated with the claims file.

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


